DETAILED ACTION
The present application is a 371 national stage entry of PCT/EP2018/072382.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed January 20, 2020, have been entered.
The objection(s) to Claims 1-14, mailed October 20, 2020, are overcome by Applicant’s amendments.
Most of the rejections of Claims 1-14 under 35 U.S.C. § 112(b), mailed October 20, 2020, are overcome by Applicant’s amendments, but one rejection remains in the Office action below (with the amended claim language).
The rejection of Claims 1-14 under 35 U.S.C. § 112(f), mailed October 20, 2020, is overcome by Applicant’s amendments.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the initial stresses” and the claim also recites “an initial stress” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Response to Arguments
Applicant’s arguments in their totality (See Applicant’s Remarks, filed January 20, 2021), with respect to Claims 1-14, have been fully considered and are persuasive.  The rejection(s) of the Office action, mailed October 20, 2020, have been withdrawn. 
However, the Examiner disagrees with Applicant’s argument regarding Lakshmikantha and especially regarding Hegazy being “wholly unrelated to what is actually recited in claim 1” (See Applicant’s Remarks, filed 01/20/21: pp. 7, 10) merely because the Applicant’s claim language was not recited verbatim into the Office action.  Both references are analogous to the claimed invention, and read on limitations of independent claim 1, as noted in the previous Office action; the Applicant’s argument that “Applicant is unable to discern which features of Hegazy are believed to correspond to the features recited in claim 1” (See Applicant’s Remarks, filed 01/20/21: pp. 7, 10) appears disingenuous, particularly because Hegazy is commonly owned by Repsol, S.A. and shares at least one common inventor with the instant application.  In this regard, Applicant's aforementioned argument does not comply with 37 CFR 1.111(c), because the argument does not clearly point out the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Brewer et al. (US 10,529,131)1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
    

    
        1 Brewer discloses a method, apparatus, and computer program product for generating multiple correlated meshes around complex and discrete fractures for the purpose of reservoir simulation (Abstract).  Brewer discloses a volumetric mesh that is independent of the reservoir mesh, wherein the two independent, overlapping meshes are combined to form a single model to allow rapid simulation of a complex fracture network (Col. 3, line 49 – Col. 4, line 22).  See also Brewer et al. (US 2018/0232950).